Dismissed and Memorandum Opinion filed November 4, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00844-CR
____________
 
 
EX PARTE MARCIAL FERNANDEZ
 

 
On Appeal from the 400th District Court
Fort Bend County, Texas
Trial Court Cause No. 10-DCR-055026
 

 
MEMORANDUM
OPINION
This is an appeal from the denial, in part, of appellant’s
application for pre-trial writ of habeas corpus seeking a reduction in bond.[1]  On October 29, 2010, appellant filed a motion to
dismiss the appeal as moot because he was able to make bail and has been
released on bond.  See Ex parte Guerrero, 99 S.W.3d 852, 853 (Tex.
App.—Houston [14th Dist.] 2003, no pet.) (per curiam) (when premises of habeas
application are destroyed by subsequent developments, legal issues raised
therein are moot).
We grant the motion and order the appeal dismissed.  We
direct the clerk of the court to issue the mandate of the court immediately. 
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Brown.
Do Not Publish C Tex. R. App. P. 47.2(b).




[1]  The
trial court granted relief in part, reducing appellant’s bond from $100,000 to
$80,000.